DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/4/2021 has been entered.

Response to Arguments
Applicant's arguments filed 11/4/2021 with respect to the 35 U.S.C. 103 rejection have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arora (US 2018/0276663 A1) in view of Moshrefi et al. (US 2014/0180777 A1) and Speiser et al. (US 2016/0034876 A1).

Regarding Claim 1, and similarly Claim 4.
Arora discloses a system for transacting in an environment with intermittent connectivity via a network backbone to a blockchain (Abstract and [0021] - A user of the sending computing device 102 and a user of the receiving computing device 104 may agree on an electronic transaction to be conducted via the blockchain network 108. In an exemplary embodiment, the receiving computing device 104 may not have an active connection to the blockchain network 108, or, in some instances, may lack an active internet connection, at the time of data transfer between the sending computing device 102 and the receiving computing device 104), comprising:
a ... device comprising at least a processor, a memory, and programming instructions stored in the memory and operable on the processor, wherein the programming instructions, when operating on the processor (FIG. 1 and [0021] – ...the receiving device), cause the processor to:
...
conduct a transaction with [a] device via [a] network (Abstract and FIG. 1 and [0021] - A user of the sending computing device 102 and a user of the receiving computing device 104 may agree on an electronic transaction to be conducted via the blockchain network 108. In an exemplary embodiment, the receiving computing device 104 may not have an active connection to the blockchain network 108, or, in some instances, may lack an active internet connection, at the time of data transfer between the sending computing device 102 and the receiving computing device 104),; 
store a record of the transaction until a network connection between the ... device and a transaction blockchain become available (FIG. 1 and FIG. 3B – Blockchain Transaction “322”and [0026] -The receiving computing device 104 may receive the signed transaction value. The receiving computing device 104 may then proceed to upload the signed transaction value to a blockchain node 106 in the blockchain network 108 the next time an active connection to the blockchain network 108 is established); and 
 send the record of the transaction to the transaction blockchain (FIG. 1 and FIG. 3B and [0026] -The receiving computing device 104 may receive the signed transaction value. The receiving computing device 104 may then proceed to upload the signed transaction value to a blockchain node 106 in the blockchain network 108 the next time an active connection to the blockchain network 108 is established).
Arora fails to explicitly disclose a system ..., comprising: 
a merchant device comprising at least a processor, a memory, and programming instructions stored in the memory and operable on the processor, wherein the programming instructions, when operating on the processor, cause the processor to: 
transmit a set of credentials for an ad hoc network to a buyer device and a trusted party device; 
and the trusted party device; 
conduct a transaction with the buyer device via the private peer-to-peer ad hoc network.
send a record of the transaction to the trusted party device;
a trusted party device comprising a processor, a memory, and programming instructions
stored in the memory and operable on the processor, wherein the programming instructions, when operating on the processor, cause the processor to:
receive the record of the transaction;
store the record of the transaction until a network connection between the trusted party
device and the transaction blockchain becomes available; and
send the record of the transaction to the transaction blockchain.
...[concepts of a] merchant device...
However, in an analogous art, Moshrefi teaches a system ... (Moshrefi, FIG. 1), comprising: 
a merchant device comprising at least a processor, a memory, and programming instructions stored in the memory and operable on the processor, wherein the programming instructions, when operating on the processor (Moshrefi, FIG. 1 and FIG. 2), cause the processor to: 
transmit a set of credentials for an ad hoc network to a buyer device (Moshrefi, [0044] - For example, the link module 203 may transmit, over data network 109, a SMS message (or e-mail) indicating a WIFI or BLUETOOTH login credentials to an access POS system 107a using mobile device 105a); 
(Moshrefi, [0044] - Additionally, once mobile device 105a is within a range of an access point for POS system 107a, a link 103a connecting mobile device 105a to POS system 107a may be established using the WIFI or BLUETOOTH login credentials); 
conduct a transaction with the buyer device via the private peer-to-peer ad hoc network (Moshrefi, [0041]-[0042] - ...transaction module 209 initiates an encrypted transmission from mobile device 105a to POS system 107a indicating an authorization code sequence to charge a price to a user and payment information, such as a credit card number, bank account number, service provider account number, and the like.)
...[concepts of a] merchant device... (Moshrefi, FIG. 1 and FIG. 2).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Moshrefi to the sending/receiving devices of Arora to include disclose a system ..., comprising: a merchant device comprising at least a processor, a memory, and programming instructions stored in the memory and operable on the processor, wherein the programming instructions, when operating on the processor, cause the processor to: transmit a set of credentials for an ad hoc network to a buyer device;  establish a private peer-to-peer ad hoc network connection with the buyer device; conduct a transaction with the buyer device via the private peer-to-peer ad hoc network, ...[concepts of a] merchant device....
One would have been motivated to combine the teachings of Moshrefi to Arora to do so as it allows POS systems to better integrate with users' mobile devices (Moshrefi, [0002]).
However, in an analogous art, Speiser teaches a system comprising:
[a trusted party device] (Speiser, [0015] – one or more of a client terminal and [0033]  – the client  terminal may include... a point of sale application... and [0099])
 a trusted party device (Speiser, [0020] – secure socket layers (SSL), transport layer security (TLS).  As reasonably constructed a known cryptographic protocol to transmit credentials for establishment of a secure connection and [0097] - In some embodiments, if the devices are unable to connect to a network, then they may be able to operate in an offline local network mode, where the POS devices are able to communicate via peer-to-peer protocols);
establish a private peer-to-peer ad hoc network connection with ... the trusted party device (Speiser, [0097] - In some embodiments, if the devices are unable to connect to a network, then they may be able to operate in an offline local network mode, where the POS devices are able to communicate via peer-to-peer protocols);
conduct a transaction ... via the private peer-to-peer ad hoc network (Speiser, [0097] and [0099] – Multiple devices may be utilized by waitresses to take food orders from customers and [0103] -  some embodiments, if the POS device is not able to communicate with the remote server, a peer-to-peer network may be established for the POS devices associated with the merchant, in order to facilitate the exchange of information among the POS devices);
send a record of the transaction to the trusted party device ([0097] and [0099] – Multiple devices may be utilized by waitresses to take food orders from customers and [0103] -  some embodiments, if the POS device is not able to communicate with the remote server, a peer-to-peer network may be established for the POS devices associated with the merchant, in order to facilitate the exchange of information among the POS devices);
a trusted party device comprising a processor, a memory, and programming instructions
stored in the memory and operable on the processor, wherein the programming instructions, when operating on the processor (Speiser, [0015] – one or more of a client terminal and [0033]  – the client  terminal may include... a point of sale application... and [0099]), cause the processor to:
receive the record of the transaction (Speiser, [0097] and [0099] – Multiple devices may be utilized by waitresses to take food orders from customers and [0103] -  some embodiments, if the POS device is not able to communicate with the remote server, a peer-to-peer network may be established for the POS devices associated with the merchant, in order to facilitate the exchange of information among the POS devices);
store the record of the transaction until a network connection between the trusted party
device and the transaction [cloud service] becomes available (Speiser, [0034] - The POS application 132 may facilitate synchronization of reference data (e.g., inventory items, menus, employees, orders, etc.) between all devices (e.g., clients 104, cloud server systems 102, back-end system 108, etc.) associated with an account (e.g., merchant account) and [0097] - Additionally, the POS device of the waitress may also queue the orders and their respective payment information locally until the POS device is able to connect to the cloud service. Once the POS device is able to communicate with the cloud service, the POS device may transmit the queued orders and their respective payment information to the cloud for processing (e.g., inventory updates, payment processing, etc.) and [0108] - During synchronization, the server may identify any duplicate entries and/or items and remove them from the system. In some embodiments, if there are duplicate entries, the server may keep one entry based at least in part on a date or timestamp associated with the entry and remove the others); and
send the record of the transaction to the transaction [transaction cloud service] (Speiser, [0034] - The POS application 132 may facilitate synchronization of reference data (e.g., inventory items, menus, employees, orders, etc.) between all devices (e.g., clients 104, cloud server systems 102, back-end system 108, etc.) associated with an account (e.g., merchant account) and [0097] - Additionally, the POS device of the waitress may also queue the orders and their respective payment information locally until the POS device is able to connect to the cloud service. Once the POS device is able to communicate with the cloud service, the POS device may transmit the queued orders and their respective payment information to the cloud for processing (e.g., inventory updates, payment processing, etc.) and [0104] - In some embodiments, the server may include a queue to receive items from the one or more POS devices of a merchant and [0108] - During synchronization, the server may identify any duplicate entries and/or items and remove them from the system. In some embodiments, if there are duplicate entries, the server may keep one entry based at least in part on a date or timestamp associated with the entry and remove the others.  As reasonably constructed if the cloud service can have duplicate entries it is reasonably constructed that each of the POS devices will upload exchanged information);
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Speiser, to the transacting environment that involves a p2p network and blockchain of Arora and Mosheim to include [a trusted party device]; transmit a set of credentials for an ad hoc network to ... a trusted party device; establish a private peer-to-peer ad hoc network connection with ... the trusted party device; conduct a transaction ... via the private peer-to-peer ad hoc network; send a record of the transaction to the trusted party device; a trusted party device comprising a processor, a memory, and programming instructions stored in the memory and operable on the processor, wherein the programming instructions, when operating on the processor, cause the processor to: receive the record of the transaction; store the record of the transaction until a network connection between the trusted party device and the transaction [cloud service] becomes available and send the record of the transaction to the transaction [transaction cloud service]; thus thereby allowing the blockchain of Arora and Mosheim to act in a similar manner as the [transaction cloud service] of Arora and Mosheim
One would have been motivated to combine the teachings of Speiser to Arora and Mosheim to do so as it allows handle tolerance of network failure or server unavailability (Speiser, [0034]).

Regarding Claim 3 and 6;
Arora and Moshrefi and Speiser disclose the system to Claim 1.
Arora further discloses wherein either or both of the “buyer” (i.e., sender) and “merchant” (i.e., receiving) devices are anti tamper-hardened devices ([0017] and [0033] - The memory 210 may include, for example, encryption keys and algorithms, communication protocols and standards, data formatting standards and protocols, program code for modules and application programs of the processing device, and other data that may be suitable for use...).
Moshrefi further teaches wherein either or both of the buyer and merchant devices are anti tamper-hardened devices ([0041] - Additionally or alternatively, link module 203 initiates a secure path to carry data, for example, by use of a tunneling protocol, between mobile device 105a and 107a. For instance, the mobile device 105a may, using a tunneling protocol, may exchange data with POS system 107a via, for instance, the WIFI access point for the POS system 107a, data network 109, wireless network 113, and the like and [0042] - In yet another example, transaction module 209 initiates an encrypted transmission from mobile device 105a to POS system 107a indicating an authorization code sequence to charge a price to a user and payment information, such as a credit card number, bank account number, service provider account number, and the like).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466. The examiner can normally be reached M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASFAND M SHEIKH/            Primary Examiner, Art Unit 3627